t c memo united_states tax_court estate of raymond e jones deceased dorothy j jones independent executrix and dorothy j jones petitioners v commissioner of internal revenue respondent docket no filed date sidney levine for petitioners melanie r urban for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in and additions to petitioners dorothy j jones and raymond e jones'1 raymond e jones died during after the notice_of_deficiency in the instant case was issued the caption of the instant case was amended to substitute the estate of raymond e jones deceased dorothy j jones independent executrix for raymond e jones as a petitioner for convenience we will hereinafter refer to petitioner dorothy j jones as petitioner continued federal income taxes as follows year deficiency dollar_figure dollar_figure additions to tax sec_6653 sec_6653 dollar_figure dollar_figure percent of the interest due on the amount of the deficiency for the years in issue respondent also determined that petitioners are liable for increased interest under sec_6621 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues to be decided are whether the period of limitation on assessment of the deficiency in and additions to tax for the joneses' taxable_year expired prior to the date the notice_of_deficiency was issued and if it did not whether petitioner is entitled to relief under sec_6013 for the taxable_year findings_of_fact some of the facts were stipulated for trial pursuant to rule the parties' stipulations are incorporated herein by reference and are found accordingly continued raymond e jones as mr jones petitioner and mr jones as the joneses and petitioner and the estate of raymond e jones dorothy j jones independent executrix as petitioners at the time they filed the petition in the instant case the joneses resided in houston texas petitioner married mr jones during petitioner and mr jones had both been married previously and they both had minor children from prior marriages at the time they married petitioner had quit school at the age of mr jones had only an eighth grade education at the time the joneses married mr jones worked as a welder on a pipe-laying barge for brown root an international construction company owned by halliburton until when he was terminated mr jones received regular promotions from brown root eventually rising to the level of vice president shortly after their marriage the joneses moved to bahrain for months and then to england where they lived for approximately years petitioner returned to the united_states during with the children who still lived with them in order to find a house petitioner returned from england prior to the time mr jones returned after the joneses returned from england during petitioner took full responsibility for paying the house and family_expenses because mr jones traveled extensively as part of her household responsibilities petitioner wrote the checks for the joneses’ family_expenses on a jointly held household account at the citizens state bank in sealy texas the household account mr jones deposited his brown root paychecks into the household account petitioner wrote all but of checks drawn on the household account in paying the monthly and regular household bills as well as bills totaling dollar_figure for improvements to their home after the joneses returned from england during petitioner also handled the family savings account transferring between the checking account and the savings account the following amounts on the following dates dollar_figure on date dollar_figure on date and dollar_figure on date petitioner opened most of the mail that came to their house except for mr jones' important personal mail as a result of opening the mail petitioner discovered things that caused her to question mr jones about his financial affairs two or three years after returning from england petitioner started a small dress shop in sealy texas she opened the dress shop without any prior experience in either retail sales or keeping books after she opened the dress shop petitioner hired others to perform bookkeeping and accounting services because she had no interest or expertise in bookkeeping or accounting and she knew how important it was to keep receipts and other records for that purpose emma rice petitioner's daughter-in-law did most of the bookkeeping in the early years of the business but petitioner subsequently hired an accountant named jack singleton to do the bookkeeping at that time as mr jones was also looking for an accountant petitioner recommended mr singleton to him in her dress shop petitioner had full responsibility for buying the inventory and selling it areas in which she had skill and interest during the dress shop's first year petitioner grossed dollar_figure petitioner acquired on her own the dress shop's first and continuing inventory and opened on her own a separate bank account for the dress shop at the citizens state bank in sealy texas mr jones did not write checks on petitioner's dress shop bank account and she did not keep him apprised of the operations of the dress shop occasionally petitioner used the household account for transactions involving the dress shop during its first year petitioner operated the dress shop in leased space but petitioner subsequently moved the shop to a building she purchased in for dollar_figure the building afforded a larger space and during petitioner opened a bridal shop in addition to the dress shop during the dress and bridal shops employed three to four employees per day during the dress and bridal shops grossed dollar_figure almost double the first year's results and reported a profit after opening the bridal shop petitioner opened a third business a tea room that served lunch petitioner operated her businesses for approximately years working very long hours mr jones took no responsibility for the dress shop or other businesses petitioner undertook in sealy texas and he had very little to do with them on the other hand mr jones did not ignore petitioner's efforts and he helped her when she asked him for his assistance petitioner began noticing a difference in her relationship with mr jones about the time they returned from england and she started her businesses ie prior to when mr jones became more and more private even secretive nonetheless petitioner possessed information about many of mr jones' financial affairs during relevant times she knew mr jones was buying stock in halliburton the parent company of brown root because she saw the contemporaneous deductions taken out of his paycheck petitioner kept track of mr jones' earnings from brown root she also knew that he had perfected certain inventions while working for brown root she knew that mr jones bought stock in the citizens state bank of sealy she knew how much she and mr jones paid for the small house they acquired in sealy in which they used for summer vacations while they were living in england and she knew how it was financed she knew about the acres of land mr jones purchased in how much he paid for it how it was used how it was financed and how it came to be mortgaged again she knew about the acres of land mr jones purchased in for cash she knew that mr jones purchased u s savings bonds through his paycheck during the period to she knew about a 5-acre tract of land near sealy that mr jones sold in and how the buyer paid for it she knew that mr jones consulted with david lye about the purchase of a lumber yard in or she knew that mr jones wanted to build a holiday inn in sealy after petitioner found and recommended mr singleton to mr jones during or and they met with him briefly mr jones took responsibility for transmitting all pertinent information to mr singleton and seeing that their joint income_tax returns were prepared mr singleton prepared the joint income_tax return filed by the joneses mr singleton found both petitioners difficult to deal with when he needed information the joneses filed their joint income_tax return for the taxable_year on date on their return the joneses claimed deductions with respect to an investment in an art tax_shelter in addition to the deductions claimed for the art tax_shelter the joneses claimed partnership losses from auburn mining joint_venture related to munro shuman auburn mining partnership in the amount of dollar_figure and choate square joint_venture choate square partnership in the amount of dollar_figure during mr jones had invested dollar_figure in the auburn mining partnership using funds out of his expense account at citizens state bank in sealy texas during petitioner did not know that mr jones maintained a separate bank account for his business and travel_expenses however she knew that mr jones' employer brown root paid for his travel by advancing him funds and that he did not deposit those funds into their household account nonetheless petitioner did not know about the dollar_figure investment in the auburn mining partnership when mr jones made it on their return the joneses claimed an overpayment of dollar_figure resulting at least in part from the deductions taken from the auburn mining and choate square partnerships the return with its overpayment claim contrasted with their and returns which respectively reported an overpayment of only dollar_figure and an amount due of dollar_figure a substantial portion of the refund claimed on the return was carried over to be used as an additional payment on the income_tax_liability shown on the joint_return filed by the joneses for their taxable_year petitioner signed the returns filed for taxable years and as well as the return filed for the taxable_year although she signed the tax returns petitioner did not see the complete returns or inspect each of the pages given to her because mr jones always presented them for signature at inconvenient times petitioner did not inspect the portions of the tax returns mr jones gave her to sign during because at that time she trusted him upon audit of the joneses’ return the internal_revenue_service service proposed disallowing the schedule c loss claimed by the joneses with respect to the art tax_shelter and allowing only their cash outlay as a deduction on date the joneses agreed to the assessment of additional tax for resulting from disallowance of the schedule c loss with respect to the art tax_shelter by signing form 1902-b report of individual income_tax examination changes the joneses made an advance_payment of dollar_figure on the art tax_shelter adjustment on date that covered the additional tax as originally proposed plus interest on date and date respectively the joneses and a representative of the service also executed a closing_agreement on final_determination covering specific matters concerning only the art tax_shelter for which the joneses had claimed deductions for and on date the joneses and a representative of the service executed a form 872-a special consent to extend the time to assess tax extending the period of limitation for assessment with respect to their year the form 872-a provided that the service could assess additional tax with respect to the taxable_year at any time subject only to certain limitations the relevant portions of the form 872-a stated as follows the amount s of any federal_income_tax due on any return s made by or for the above taxpayer s for the period s ended date may be assessed on or before the 90th ninetieth day after a the internal_revenue_service office considering the case receives form 872-t notice of termination of special consent to extend the time to assess tax from the taxpayer s or b the internal_revenue_service mails form 872-t to the taxpayer s or c the internal_revenue_service mails a notice_of_deficiency for such period s this agreement ends on the earlier of the above expiration date or the assessment_date of an increase in the above tax that reflects the final_determination of tax and the final administrative appeals consideration an assessment for one period covered by this agreement will not end this agreement for any other period it covers some assessments do not reflect a final_determination and appeals consideration and therefore will not terminate the agreement before the expiration date examples are assessments of a tax under a partial agreement b tax in jeopardy c tax to correct mathematical or clerical errors d tax reported on amended returns and e advance_payments on date the service assessed the additional tax owed with respect to the art tax_shelter adjustments for the year on date the service received from the joneses a form 872-t terminating the consent granted by the form 872-a for the taxable_year on date within days of its receipt of the form 872-t the service issued to the joneses a statutory_notice_of_deficiency covering both the and taxable years opinion the first issue we must decide is whether the period of limitation on assessment of the deficiency in and additions to tax against the joneses for their taxable_year had expired prior to the date the notice_of_deficiency was issued generally the commissioner must assess any deficiency within years of the filing of a return sec_6501 a taxpayer and the commissioner can agree to extend the assessment deadline if they memorialize their agreement in writing prior to the expiration of the original assessment_period sec_6501 the agreement terminates only by the methods set out on its face 902_f2d_17 9th cir 91_tc_957 the bar of the statutory period of limitation is an affirmative defense which must be specifically pled and proved rule sec_39 sec_142 101_tc_374 affd without published opinion 40_f3d_385 5th cir 95_tc_227 petitioners may establish a prima facie case by proving the filing_date of their tax_return and that the notice_of_deficiency was mailed after the normal 3-year expiration date for the period of limitation mecom v commissioner supra pincite amesbury apartments ltd v commissioner supra pincite 85_tc_535 the burden of going forward then shifts to respondent 853_f2d_1275 5th cir affg in part revg in part and remanding tcmemo_1987_296 448_f2d_972 5th cir affg in part revg in part and remanding tcmemo_1969_181 mecom v commissioner supra pincite adler v commissioner supra pincite respondent’s burden is met by the receipt into evidence of one or more properly executed facially valid written agreements extending the period of limitation on assessment along with evidence that the notice_of_deficiency was mailed prior to the end of the extended period j h rutter rex manufacturing co v commissioner supra pincite mecom v commissioner supra pincite- adler v commissioner supra pincite once respondent makes such a showing the burden of going forward with the evidence shifts back to petitioners to prove their contentions with respect to agreements j h rutter rex manufacturing co v commissioner supra pincite mecom v commissioner supra pincite adler v commissioner supra pincite an agreement extending the period of limitation on assessment is a unilateral waiver of a defense by a taxpayer the interpretation of the terms contained in the agreement is governed by contract principles 282_us_270 90_tc_684 80_tc_1035 the terms of the parties’ agreement are determined from their objective manifestations of mutual assent as shown by their overt acts mecom v commissioner supra pincite in signing a written_agreement the parties manifest assent to its provisions id pincite to construe the terms of the parties’ agreement therefore we look to the language of the written_agreement id pincite kronish v commissioner supra pincite only if a written_agreement is ambiguous do we look behind it to ascertain the intentions of the parties 100_tc_319 affd 47_f3d_168 6th cir a written_agreement is ambiguous if it can reasonably be interpreted to have more than one meaning 92_tc_776 if the written_agreement is ambiguous the finder of fact may resort to extrinsic facts to interpret the parties' intent in signing the agreement id with the foregoing in mind we look to the words the parties to the agreement used to memorialize their agreement the joneses and the service’s agent signed form 872-a which contained the following language relating to termination of the agreement the amount s of any federal_income_tax due on any return s made by or for the above taxpayer s for the period s ended date may be assessed on or before the 90th ninetieth day after a the internal_revenue_service office considering the case receives form 872-t notice of termination of special consent to extend the time to assess tax from the taxpayer s or b the internal_revenue_service mails form 872-t to the taxpayer s or c the internal_revenue_service mails a see masraff v commissioner tcmemo_1989_638 notice_of_deficiency for such period s this agreement ends on the earlier of the above expiration date or the assessment_date of an increase in the above tax that reflects the final_determination of tax and the final administrative appeals consideration an assessment for one period covered by this agreement will not end this agreement for any other period it covers some assessments do not reflect a final_determination and appeals consideration and therefore will not terminate the agreement before the expiration date examples are assessments of a tax under a partial agreement b tax in jeopardy c tax to correct mathematical or clerical errors d tax reported on amended returns and e advance_payments petitioners argue that the language of the form 872-a is clear and that the assessment made with respect to the art tax_shelter adjustment falls within the language of paragraph thereby terminating the extension on date the date of the assessment accordingly we must decide the meaning of the assessment_date of an increase in tax that reflects the final_determination of tax and the final administrative appeals consideration as the record establishes that a facially valid written consent was properly executed the burden of going forward shifts back to petitioners to prove that the consent terminated in accordance with its terms the record contains no evidence of appeals_office involvement in the art shelter matter accordingly petitioners rely solely on the service’s assessment of tax concerning the art shelter adjustment as the final_determination of tax thereby terminating the extension provided in the form 872-a petitioners contend that any assessment of tax for the year is what is meant by the term tax in the phrase the final_determination of tax respondent on the other hand argues that only a closing_agreement covering all adjustments or issues for an entire year can finalize a taxpayer’s liability for that year respondent’s argument presumes that the phrase the final_determination of tax means the final_determination of the taxpayer’s tax for the entire year we agree with respondent that the words used in the agreement evince an intent that only a final_determination of the joneses’ tax for the entire period covered by the agreement would terminate the agreement paragraph of the agreement states that some assessments do not reflect a final_determination and then sets forth some examples including the assessment of tax under a partial agreement and the assessment of advance_payments we interpret the closing_agreement with respect to the art tax_shelter to be a partial agreement in that the closing_agreement did not purport to cover the joneses’ entire taxable_year the closing_agreement was limited only to the art tax_shelter adjustment consequently the assessment of tax with respect to the art tax_shelter adjustment was not a final_determination of tax as called for in the form 872-a see drummond co v united_states aftr 2d ustc par big_number n d ala even were we to conclude that the words used in the form 872-a are susceptible of more than one meaning and therefore that we must resort to extrinsic facts to interpret the parties’ intent we would reject petitioners’ interpretation because it is inconsistent with the very purpose that the parties must have had in mind when they executed the form 872-a the joneses signed the closing_agreement with respect to the art tax_shelter in date and the service approved it in date the form 872-a was signed by the joneses on date and the service signed it on date the obvious purpose for signing a form 872-a is to extend the period during which the service is permitted to send a notice_of_deficiency to the taxpayer however the joneses had already entered into a closing_agreement with the service covering the art tax_shelter adjustment and the signing of a form 872-a therefore would have been a useless act as to that adjustment as the parties had agreed to the liability arising out of the art shelter adjustment by executing a closing_agreement the service could have immediately assessed the tax on that adjustment consequently the only logical purpose that could have been served by entering into the extension agreement would have been to allow the service to audit other items on the joneses’ return and determine whether any additional tax might be due eg from disallowance of other deductions claimed on the return if the joneses had merely wanted to keep the assessment_period open for the art shelter adjustment they could have signed a limited or restricted form 872-a limiting the extension to the art tax_shelter adjustment they however did not sign such a limited consent instead they chose to extend the period of limitation as to all matters concerning their year for an indefinite period by signing the unrestricted form 872-a we cannot conclude on the record in the instant case that the joneses intended at the time they signed the form 872-a to ascribe the meaning to the phrase the final_determination of tax to which they now adhere no evidence was offered that would point to such an intent on the part of the joneses the failure of such evidence is significant because petitioner testified at trial and therefore could have enlightened the court about such an intent a fact peculiarly within her knowledge petitioner’s failure to testify as to such an intent suggests that the testimony would have been unfavorable to petitioners mecom v commissioner t c pincite ndollar_figure and cases cited therein we think that by signing the form 872-a under the circumstances of the instant case the joneses’ actions were more consistent with respondent’s interpretation of the agreement ie that the parties’ intended the term tax in the phrase the final_determination of tax to mean the joneses’ tax_liability for the entire year based on the foregoing we hold that because there was no closing_agreement signed for the joneses’ entire year sec_7121 58_tc_69 see also 278_us_282 and the assessment made on date was not a final_determination of tax the form 872-a did not terminate instead it terminated when the notice_of_deficiency was sent we next consider the innocent spouse issue the innocent spouse provisions of the internal_revenue_code provide that a spouse is relieved of liability for tax attributable to an understatement_of_tax on a return in cases where a a joint_return has been filed for the taxable_year b on the return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement and d taking into account all of the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax attributable to the understatement sec_6013 failure to prove any one of the four elements set forth in sec_6013 prevents a taxpayer from qualifying for relief under the innocent_spouse_rule 25_f3d_1289 5th cir affg tcmemo_1993_252 petitioners have the burden of proving all four elements 93_tc_672 see also fudim v commissioner tcmemo_1994_235 the parties do not dispute that the joneses filed a joint_return for the taxable_year additionally respondent agrees that the deductions claimed with respect to the auburn mining partnership were grossly erroneous finally respondent concedes that petitioner did not actually know of mr jones’ investment in the auburn mining partnership the dispute therefore as to the auburn mining partnership centers on two questions ie whether petitioner had reason to know of the substantial_understatement and whether it is inequitable to hold petitioner liable for the understatement as to the choate square partnership in addition to the foregoing two matters the question of whether the deductions were grossly erroneous remains to be decided as well the relevant standard by which a claim that a taxpayer is an innocent spouse must be judged is whether a reasonably prudent taxpayer in his or her position could be expected to know that the stated tax_liability was erroneous or that further investigation was warranted park v commissioner supra at the parties have agreed that for purposes of defining substantial_understatement under sec_6013 the taxable_year is petitioner’s preadjustment year petitioner's adjusted_gross_income for does not exceed dollar_figure and the deficiency attributable to the auburn mining partnership in exceeds percent of petitioner's adjusted_gross_income for respondent does not concede that the deductions for the choate square partnership taken on the joneses’ return are grossly erroneous see 509_f2d_162 5th cir even complete deference to the husband’s judgment and the alleged innocent spouse’s role as a traditional homemaker will not always sustain an innocent spouse claim see eg 872_f2d_1499 11th cir affg tcmemo_1988_63 a spouse seeking innocent spouse relief cannot turn ‘a blind eye’ to by preferring not to know of a deduction fully disclosed on a return when the amount of that deduction is so large that it would reasonably put her on notice that she should inquire further park v commissioner supra pincite significant factors to an analysis of the innocent spouse claim are the taxpayer’s level of education the taxpayer’s experience in business affairs and bookkeeping the taxpayer’s level of involvement in the family’s financial affairs the presence of expenditures that appear lavish or unusual when compared to the taxpayer’s past standard of living the culpable spouse’s openness concerning the family finances whether the tax treatment of the transaction in issue was hidden in the recesses of the return whether the taxpayer relied on an expert and whether the taxpayer reviewed the return park v commissioner supra pincite9 sanders v united_states supra pincite 94_tc_126 affd 992_f2d_1132 11th cir we consider the interplay among the various factors different factors will predominate in different cases 59_f3d_374 2d cir affg tcmemo_1993_390 in the instant case petitioner ran her own businesses having started them prior to the year in question she expanded them successfully during and after she handled the buying and selling of the inventory purchased a building out of which the businesses were operated and paid the mortgage she operated her businesses independently of mr jones in spite of her lack of formal education because mr jones traveled extensively and for long periods of time petitioner managed the family and household finances petitioner also managed the joneses’ monthly bills and large expenditures freely transferring funds between accounts to do so the evidence shows that petitioner managed most of the family money except for mr jones’ expense account petitioner demonstrated by her testimony that she kept track of mr jones’ earnings and where they went petitioner knew about many of mr jones’ investments and asked about others petitioner testified that she saw at least part of the return that she signed and that she also saw the amount of the refund claimed she also testified that the amount of the refund claimed on the return was very large compared to the overpayment claimed on the return and the tax shown as due on the return she signed the joint_return just below the place on the return which reflected the unusual overpayment_of_tax the deductions were not hidden in the recesses of the return but were clearly set forth on schedule e the sum of the losses from schedule e totaling dollar_figure was set forth on line on the front page of the return clearly under such circumstances petitioner should have been on notice of the substantial and unusual losses petitioner however testified that she did not examine the return in any detail and that she signed the return even though she had questions about it as stated above petitioner is not entitled to turn a blind eye to such facts park v commissioner f 3d pincite as to the notion that an expert prepared the joneses’ return thereby relieving petitioner from pursuing questions she might otherwise have raised it was petitioner who found mr singleton and was the first to make use of his services she introduced him to mr jones who then hired him to do their joint_return for she had some responsibilities in helping the accountant and mr jones prepare the return ie gathering the information on their charitable_contributions and her businesses under the circumstances we do not think that she should now be allowed to claim that she was denied access to the return preparer based on the record in the instant case the image we have of petitioner is that of an intelligent inquiring and diligent businesswoman even though she lacked formal education her experience in the business world was certainly a good substitute petitioner was an enterprising individual savvy enough in business affairs and bookkeeping to have built the successful businesses that she operated we are satisfied based on the record in the instant case that petitioner had the ability to understand that there was a substantial_understatement on the return and that she was sufficiently put on notice that she needed to inquire further into the partnership deductions generating the understatement consequently we hold that petitioner has failed to prove that she did not have reason to know that there was an understatement_of_tax on the return for the taxable_year and that petitioner is therefore not entitled to relief as an innocent spouse under sec_6013 to reflect the foregoing decision will be entered under rule because we hold that petitioner had reason to know of the understatement we need not address the questions of whether the choate square partnership deductions were grossly erroneous or whether it would be inequitable to hold petitioner liable for the deficiency attributable to the understatement
